Exhibit 10.1

EXECUTION COPY


PURCHASE AND SALE AGREEMENT






BETWEEN


TKC LXXII, LLC, a North Carolina limited liability company,
 
 


(the “Seller”)


AND




ARGOS THERAPEUTICS, INC.,
a Delaware corporation




(the “Buyer”)


 
 

 
 
 

--------------------------------------------------------------------------------

 
PURCHASE AND SALE AGREEMENT


THIS PURCHASE AND SALE AGREEMENT (this “Agreement”) is made and entered into
this 16 day of February, 2015 (the “Effective Date”), by and between TKC LXXII,
LLC, a North Carolina limited liability company (the “Seller”), and ARGOS
THERAPEUTICS, INC., a Delaware corporation (“Buyer”).
 
RECITALS:


A.           Seller is the owner of the Property (as hereinafter defined in
Section 1 hereof).


B.           Buyer wishes to purchase (or have a third party purchase the
Property and lease it to Buyer) and Seller desires to sell the Property pursuant
to the terms and conditions set forth herein.


AGREEMENT:


NOW, THEREFORE, in consideration of the foregoing, the mutual covenants,
representations, warranties and agreements contained herein, and for other good
and valuable consideration, the adequacy and receipt of which are hereby
acknowledged by the parties, it is hereby agreed as follows:


SECTION 1.  Definitions.


For purposes of this Agreement, the following capitalized terms used herein
shall have the meanings set forth below:


Contracts.  “Contracts” means those maintenance agreements, property management
agreements, brokerage agreements, landscaping and lawn maintenance agreements,
service agreements and other agreements relating to the Property, to which
Seller is a party and being described on Schedule 1.


Environmental Law.  “Environmental Law” means any federal, state, or local law,
statute, ordinance, regulation, order or rule pertaining to health, industrial
hygiene or environmental conditions including, without limitation, the
Comprehensive Environmental Response, Conservation and Liability Act; the
Resource Conservation and Recovery Act; the Federal Clean Water Act; the Federal
Insecticide, Fungicide, and Rodenticide Act; the Federal Toxic Substances
Control Act; the Federal Safe Drinking Water Act; the Federal Hazardous
Materials Transportation Act; and environmental laws of the State of North
Carolina including any laws regarding (i) Hazardous Substances, (ii) drinking
water, (iii) underground storage of Hazardous Substances, and/or (iv) hazardous
waste management.


 
2

--------------------------------------------------------------------------------

 
Escrow Agent.  “Escrow Agent” means  a Title Company selected by Buyer from
among the following: Chicago Title, Investors Title or First American Title.


Hazardous Substance.  “Hazardous Substance” means (a) those substances included
within the definition of “Hazardous Substances,” “Hazardous Materials,” “Toxic
Substances,” “Hazardous Waste,” or “Solid Waste” in any Environmental Law or in
the regulations promulgated pursuant thereto; (b) those substances listed in the
United States Department of Transportation Table (40 C.F.R 172.101 and any
amendments thereto) or by the Environmental Protection Agency as hazardous
substances (40 C.F.R. Part 302 and amendments thereto); (c) such other
chemicals, substances, material, toxins, contaminants and wastes that are or
become regulated under the applicable local, state, or federal, or regulations;
and (d) oil and petroleum products, asbestos, polychlorinated biphenyls, TCE,
PCE or urea formaldehyde.


Improvements.  “Improvements” means all buildings, landscaping, parking and
other improvements now or hereafter situated on the Real Property as such
improvements were constructed in accordance with the Lease and all right, title
and interest appurtenant to the Improvements, including, without limitation, (a)
any easement, right-of-way, license, interest, right and appurtenance of any
kind relating to the Improvements, (b) any award from and after the Closing Date
relating to any damage or any condemnation or other taking (whether permanent or
temporary) of the Improvements or any rights related thereto and (c) any
insurance proceeds relating to any casualty loss due and owing to Seller as a
result of damage or destruction of all or any portion of the Improvements to the
extent not applied by Seller to restore the Improvements.


Judgment.  “Judgment” means any judgment, order, award, or decree of any court,
governmental authority, regulatory body or arbitrator or any kind.


Judicial Action.  “Judicial Action” means any action, lawsuit, claim, proceeding
or investigation (or group of related actions, lawsuits, proceedings or
investigations).


Lease.  “Lease” means that certain Lease Agreement dated as of the 18th day of
August, 2014 between TKC LXXII, LLC, a North Carolina limited liability company,
as Landlord and ARGOS THERAPEUTICS, INC., a Delaware corporation, as Tenant, as
amended by that certain First Amendment to Lease Agreement dated as of the 10th
day of September, 2014 and that certain Second Amendment to Lease Agreement
dated as of the 17th day of September, 2014.


Personal Property.  “Personal Property” means, collectively, all right, title
and interest of Seller in and to all equipment, furniture, furnishing, fixtures
and personalty, if any, located at the Real Property or the Improvements or
affixed to any of the Real Property or the Improvements as of the date of
Closing.


Property.  “Property” means, collectively, the Real Property together with the
Improvements and the Personal Property.


 
3

--------------------------------------------------------------------------------

 
Real Property.  “Real Property” means that certain parcel of real property (the
“Parcel”) located in Durham County, North Carolina as is more particularly
described on Exhibit A attached hereto, together with all right, title and
interest appurtenant to such property, including, without limitation, (a) any
easements, rights-of-way, licenses, mineral rights, water rights, water stock
and all other interests, rights and appurtenances of any kind relating to the
Real Property, (b) Seller’s interest, if any, in any land lying in the bed of
any highway, street, road, avenue, access way or in any easement, opened or
proposed, in front of, at a side or adjoining the Real Property, and to the
centerline thereof, (c) any award from and after the Closing Date relating to
any damage or any condemnation or other taking (whether permanent or temporary)
of the Real Property and the rights related thereto, and (d) any insurance
proceeds relating to any casualty loss due and owing to Seller as a result of
damage or destruction of all or any portion of the Real Property, to the extent
not applied by Seller to restore the Real Property.


Seller’s Knowledge. “Seller’s Knowledge” means the actual knowledge as of the
date hereof and as of the date of Closing, without independent inquiry, of
Kenneth R. Beuley or -Derek Salfia.   Seller represents that Kenneth R. Beuley
and Derek Salfia are the persons with direct responsibility for the development
and management of the matters in this Agreement to which “Seller’s knowledge”
applies (if any of Seller’s officers or employees have such knowledge).  No
inquiries or investigations, or knowledge of events or circumstances existing or
occurring prior or subsequent to Seller’s acquisition of the Property shall be
deemed attributed to Seller unless it can be proven that Kenneth R. Beuley or
Derek Salfia had actual knowledge of such inquiries, investigations, events or
circumstances, and failed to disclose such matters to Buyer prior to
Closing.  Notwithstanding anything contained herein to the contrary, neither
Kenneth R. Beuley nor Derek Salfia have conducted any investigation or inquiry
with respect to the representations and warranties set forth herein made “to the
best of Seller’s Knowledge” or “to Seller’s Knowledge.”  Seller shall have no
liability with respect to any such representations or warranties for any matter
not actually known by Kenneth R. Beuley or Derek Salfia.  In no event shall
Kenneth R. Beuley or Derek Salfia or any other individual have any personal
liability arising out of or pursuant to this Agreement.


Tenant.  “Tenant” means the tenant under the Lease, Argos Therapeutics, Inc., a
Delaware corporation.


Title Company.  “Title Company” shall mean a title insurance company licensed by
the North Carolina Department of Insurance and selected by Buyer to underwrite a
policy of title insurance on the Property in connection with the Closing.


Warranties.  “Warranties” means all warranties pertaining to the Improvements
and Personal Property that are presently in effect, including, without
limitation that certain warranty described in Section 7.2(b) of the Lease, which
warranty will survive termination of the Lease.


 
4

--------------------------------------------------------------------------------

 
SECTION 2.  Purchase Price and Terms of Payment.


The purchase price (“Purchase Price”) for the Property is Seven Million Six
Hundred Twenty Thousand Six Hundred Sixty and No/100 DOLLARS ($7,620,660.00)
plus (x) the amount, if any, of any unpaid Tenant Changes (as defined in the
Lease) that increase the cost of the Landlord’s Work (as defined in the Lease)
reduced by the amount, if any, of any Tenant Changes (as defined in the Lease)
that decrease the cost of the Landlord’s Work (as defined in the Lease) and (y)
the amount of the Additional Amortizable Improvement Allowance paid to Tenant,
if any.   The Purchase Price shall be paid by Buyer as follows:


(a)           Within three (3) business days after the Effective Date, Buyer
shall deposit the sum of Three Hundred Eighty One Thousand Thirty-Three and
No/100 Dollars ($381,033.00) with the Escrow Agent, which the Escrow Agent shall
deposit in an interest bearing account at a federally insured financial
institution (the “Account”) within two (2) days after receipt of Buyer’s
taxpayer identification number.  The deposit, together with interest thereon,
shall hereinafter collectively be called the “Earnest Money”. Buyer shall be
entitled to all interest accumulating on the Earnest Money and shall either be
credited toward the Purchase Price at Closing or paid to Buyer after closing.


(b)           Upon Closing, the Earnest Money shall be applied against the
Purchase Price, and the balance of the Purchase Price shall be paid to Seller in
immediately available funds.


SECTION 3.  Conveyance and Title.


Subject to the terms and conditions of this Agreement and for the consideration
set forth herein, Seller agrees to convey, transfer, assign, sell and deliver to
Buyer at Closing all of the following:


(a)           Fee simple title to the Real Property and Improvements, by Special
Warranty Deed, subject only to the Permitted Encumbrances and the lien for ad
valorem taxes that are not yet due and payable (the legal description for the
Real Property to be used in the Special Warranty Deed to Buyer shall be the
legal description pursuant to which Seller obtained title to the Real Property).


(b)           All of Seller’s right, title and interest, to the extent
assignable, if any, in and to the Contracts, the Lease, the Warranties and the
Personal Property.


Subject to the rights of the Tenant under the Lease, Seller agrees to deliver
possession of the Property on the Closing Date to Buyer, free of any lease or
other right of possession or claim of right of possession by any person or
entity, except for the Permitted Encumbrances.
 
 
5

--------------------------------------------------------------------------------

 
SECTION 4.  Title.


(a)           At Closing, Seller shall convey to Buyer fee simple absolute title
to the Property, subject only to the Permitted Encumbrances (as defined in the
Lease), except that (i) the exception for ad valorem taxes shall be for ad
valorem taxes for the calendar year 2015, (ii)  Seller shall cause the Deed of
Trust in favor of Wells Fargo Bank, National Association (number 11 of Exhibit D
to the Lease) to be released at Closing and [(iii) that certain Stormwater
Facility Agreement and Covenants recorded in Book 7614, Page 685 of the Durham
County Register of Deeds shall also be a Permitted Encumbrance.


SECTION 5.  Closing.  The consummation of the transactions contemplated hereby
shall be held at the offices of Escrow Agent or by mail, or at such other place
as the parties may mutually agree.  As used in this Agreement, “Closing” means
the delivery of the deed to Buyer, the delivery of the other closing documents
described in Section 7 hereunder and the delivery of the Purchase Price to
Seller.  The date of the Closing shall be selected by the Buyer and shall occur
on the date that shall be designated in writing by Buyer to Seller not less than
five (5) days in advance of such designated date; provided, however, that such
designated date shall be not later than the date that is ninety (90) days
following the Turnover Date (as defined in Section 1.1.44 of the Lease) and the
parties agree that the Closing shall be effected through the Escrow Agent and
the physical presence at Closing shall not be required by either representatives
of Buyer or Seller.  The date on which the Closing occurs is referred to herein
as the “Closing Date”.


SECTION 6.  Expenses of Closing.


Seller shall pay and be responsible for the costs and expenses of its attorneys
in connection with this Agreement and the Closing (unless otherwise provided
herein) and shall pay for the deed stamps, and Buyer shall pay all other costs
and expenses incurred in connection with the Closing, including without
limitation, the cost of any survey and title insurance Buyer obtains, all
closing and escrow fees and the cost and expense of any other due diligence
performed by Buyer.


SECTION 7.  Closing Documents.


The Seller shall execute and deliver the following documents at Closing:


(a)           Special Warranty Deed for the Real Property, subject only to the
Permitted Encumbrances.


(b)           Owner’s affidavit affirming that no labor has been performed on
the Parcel by Seller within one hundred twenty (120) days prior to the Closing
Date (or if work has been performed certifying as to payment in full) and that
there are no outstanding liens or rights to claim liens against the Real
Property resulting from the actions of Seller.


 
6

--------------------------------------------------------------------------------

 
(c)           Executed closing statement itemizing the dollar amount of all
financial matters relating to the Closing, including the adjustments and
prorations provided herein.


(d)           A FIRPTA affidavit.


(e)           A Termination of Lease in substantially the same form as Exhibit B
attached hereto which shall provide that all of the obligations of Landlord and
Tenant under the Lease arising from and after Closing are terminated.


(f)           A Bill of Sale with respect to the Personal Property (if any) to
be conveyed hereunder, free and clear of all liens, claims and encumbrances.


(g)           Assignment of those of the Contracts that Buyer notifies Seller in
writing it wishes to assume; Seller shall terminate all other Contracts.


(h)           Assignment of Warranties, such assignment to be without warranty
or recourse unless made by Seller as landlord under the Lease.


(i)           With respect to each entity that is a Seller, evidence of Seller’s
authority as is reasonably requested by Buyer or the Title Company.


(j)           A return of any Letter of Credit (as defined in the Lease) held by
Seller.


Buyer shall execute and/or deliver, as applicable, the following at Closing:


(a)           The balance of the Purchase Price in immediately available funds,
as adjusted pursuant to Section 2 and Section 8 of this Agreement.


(b)           A Termination of the Lease in substantially the same form as
Exhibit B attached hereto which shall provide that all of the obligations of
Landlord and Tenant under the Lease arising from and after Closing are
terminated.


(c)           Executed closing statement, itemizing the dollar amount of all
financial matters related to the Closing, including the adjustments and
prorations provided for herein.


(d)           Such other documents as may be reasonably necessary or desirable
in consummating the transaction contemplated by the Agreement, including
evidence of the authority of the person(s) executing the closing documents on
behalf of Buyer.


SECTION 8.  Prorations and Allocations.


At the Closing, all accrued but unpaid rent due under the Lease shall be
prorated so that Seller receives the benefit of all rent accruing under the
Lease through the Closing Date.  Ad valorem taxes, assessments, utility charges
and other operating expenses shall not be prorated because the tenant under the
Lease is obligated to pay all such amounts and Buyer shall be responsible for
all such amounts.  Any errors or omissions in computing the adjustments or
apportionments at Closing shall be corrected promptly thereafter.
 
 
7

--------------------------------------------------------------------------------

 
SECTION 9.  Covenants Pending Closing.


Following execution of this Agreement, at all times prior to the Closing and
subject to the terms and conditions of the Lease, Seller and Buyer shall each
(i) maintain the Real Property and Improvements substantially in the same manner
as heretofore conducted and existing and in all events in the ordinary course of
business, and (ii) refrain from disposing of any Property, entering into any
leases or agreements or otherwise entering into any transaction inconsistent
with the transactions contemplated by this Agreement.


SECTION 10.  Conditions Precedent to Closing.


(a)           The obligations of Buyer under this Agreement are subject to the
fulfillment on or before the Closing Date of the following conditions precedent,
any one or more of which conditions may, at the option of Buyer, be waived in
writing by Buyer:


(i)           The representations and warranties of Seller contained in this
Agreement shall be true and correct in all material respects on and as of the
Closing Date, with the same force and effect as made on the Closing Date.


(ii)           The timely performance by Seller of all of its obligations under
this Agreement, including the execution by Seller (and all other required
parties) and delivery of all documents required under Section 7 hereof.


(iii)           The timely performance by Seller of all of its material
obligations under the Lease through the day preceding the Closing Date. 
 
(b)           Except for a failure by Seller to deliver the documents required
by Section 7 to be executed by Seller, a failure of any of the conditions
precedent set forth above shall not constitute a default hereunder by Seller but
shall entitle Buyer to terminate this Agreement and receive a refund of the
Earnest Money and upon any such termination, neither party hereto shall have any
liability to the other except for provisions that expressly survive the
termination of this Agreement.


 
8

--------------------------------------------------------------------------------

 
SECTION 11.  Brokerage Commission.


The parties acknowledge and represent to the other that no brokers are involved
in this transaction (other than an agent or agent(s) which are acting on behalf
of Buyer and shall be compensated by Buyer) and Seller shall not be obligated to
pay any amount to any broker claiming by, through or under Buyer. Seller
represents that it has paid in full the brokerage commissions due with respect
to the lease by Buyer of the Property pursuant to the Lease, including amounts
payable to Cushman & Wakefield | Thalhimer.    Buyer and Seller agree that in
the event of a breach of the warranties, representations or covenants set forth
in this Section, then the breaching or defaulting party shall indemnify and hold
the other harmless with respect to any loss or claim, including all attorneys’
fees and costs of litigation through appellate proceedings.  This Section shall
survive the Closing.
 
SECTION 12.  Establishment of Escrow.


(a)           The terms and conditions set forth in this Agreement shall
constitute both an agreement between Seller and Buyer and instructions for
Escrow Agent.  Seller and Buyer shall promptly execute and deliver to Escrow
Agent any separate or additional escrow instructions requested by Escrow Agent
that are consistent with the terms of this Agreement.  Any separate or
additional instructions shall not modify or amend the provisions of this
Agreement unless otherwise expressly agreed by mutual consent of Buyer and
Seller.  Buyer and Seller both hereby acknowledge and agree that Escrow Agent
shall hold and deliver the Earnest Money and all other deposits that may be made
under this Agreement in accordance with the terms and conditions of this
Agreement and that Escrow Agent shall be relieved of all liability and held
harmless by both Seller and Buyer in the event Escrow Agent makes any
disbursement of such monies in accordance with the terms and provisions of this
Agreement.  Escrow Agent shall be relieved from any responsibility or liability
and held harmless by both Buyer and Seller in connection with the discharge of
Escrow Agent’s duties hereunder provided that Escrow Agent exercises ordinary
and reasonable care in the discharge of such duties.


(b)           The Earnest Money shall be placed in an interest-bearing account
of a federally insured financial institution within two (2) days of receipt of
Buyer’s federal tax identification number.  All interest earned on the Earnest
Money shall belong to Buyer in all events.  Escrow Agent shall not be
responsible for any fluctuations in interest rate paid on the deposit(s) or for
penalties for early withdrawal.


SECTION 13.  Default and Remedies.


(a)           Seller’s Default.  If the sale and purchase of the Property
contemplated by this Agreement is not consummated because Seller defaults
hereunder, then Buyer may, as its sole and exclusive remedy, either (i)
terminate this Agreement and upon such termination, the Earnest Money shall be
returned to Buyer and neither party shall have any liability or obligation to
the other, or (ii) seek specific performance of this Agreement.  A termination
because of condemnation, casualty or any other cause beyond Seller’s reasonable
control shall not be deemed a default by Seller hereunder and a failure of any
of the conditions precedent to Buyer’s obligations hereunder that are not within
the reasonable control of Seller shall not constitute a default hereunder.


 
9

--------------------------------------------------------------------------------

 
(b)           Buyer’s Default.  If the sale and purchase of the Property
contemplated by this Agreement is not consummated because of Buyer’s default
hereunder, the Escrow Agent shall pay over the Earnest Money to Seller, as
Seller’s sole and exclusive remedy hereunder for such default of Buyer, the
parties hereto acknowledging that it is impossible to estimate more precisely
the damages that might be suffered by Seller upon Buyer’s default.  Seller’s
retention of said Earnest Money is intended not as a penalty, but as full
liquidated damages.  The right to receive and retain the Earnest Money as full
liquidated damages is Seller’s sole and exclusive remedy in the event of default
hereunder by Buyer.


SECTION 14.  Warranties and Representations of Buyer.


Buyer hereby warrants and represents as of the Effective Date and as of the
Closing Date to, and covenants and agrees with, Seller as follows:


(a)           Legal Capacity.  Buyer has full legal capacity to execute and
deliver this Agreement and to perform all of its obligations hereunder.


(b)           Power.  This Agreement and all other agreements, instruments and
documents required to be executed or delivered by Buyer pursuant hereto have
been or (if and when executed) will be duly executed and delivered by Buyer, and
are or will be legal, valid and binding obligations of Buyer.  No governmental
consents and permissions are required to be obtained by Buyer for the execution
and performance of this Agreement and the other documents to be executed by
Buyer hereunder.  The consummation of the transactions contemplated herein and
the fulfillment of the terms hereof will not result in a breach of any of the
terms or provisions of, or constitute a default under, any agreement or document
to which Buyer is a party or by which it is bound, or any order, rule or
regulation of any court or of any federal or state regulatory body or any
administrative agency or any other governmental body having jurisdiction over
Buyer.


(c)           No proceedings.  There is not now pending or, to Buyer’s
knowledge, threatened, any action, suit or proceeding, legal, equitable or
otherwise, before any court or governmental agency or body that might adversely
affect Buyer’s ability to perform its obligations hereunder.


SECTION 15.  Warranties and Representations of Seller.


Seller represents, warrants and covenants to Buyer and agrees that, at and as of
the Effective Date and at and as of the Closing Date, the following statements
shall be true in all respects:


(a)           Power.  Seller has full power to own the Property and conduct the
business presently being conducted by it.


(b)           Authority Relative to this Agreement.  The execution, delivery and
performance of this Agreement and the closing documents by Seller and the
execution, delivery and performance by each individual and/or entity signing
this Agreement on behalf of Seller, has been duly authorized and approved by all
requisite action on the part of Seller.


 
10

--------------------------------------------------------------------------------

 
(c)           FIRPTA.  Seller is not a “foreign person” within the meaning of
Section 1445(f)(3) of the United States Bankruptcy Code.


(d)           Survival and Limits on Recovery. The above representations and
warranties shall be true and correct both as of the Effective Date and the
Closing Date and shall survive Closing.


(e)           Disclaimer.  EXCEPT AS EXPRESSLY SET FORTH IN THIS AGREEMENT,
BUYER ACKNOWLEDGES AND AGREES THAT SELLER HAS NOT MADE, DOES NOT MAKE AND
SPECIFICALLY NEGATES AND DISCLAIMS ANY REPRESENTATIONS, WARRANTIES, PROMISES,
COVENANTS, AGREEMENTS OR GUARANTIES OF ANY KIND OR CHARACTER WHATSOEVER, WHETHER
EXPRESS OR IMPLIED, ORAL OR WRITTEN, PAST, PRESENT OR FUTURE, OF, AS TO,
CONCERNING OR WITH RESPECT TO (A) THE VALUE, NATURE, QUALITY OR CONDITION OF THE
PROPERTY, INCLUDING, WITHOUT LIMITATION, THE WATER, SOIL AND GEOLOGY, (B) THE
INCOME TO BE DERIVED FROM THE PROPERTY, (C) THE SUITABILITY OF THE PROPERTY FOR
ANY AND ALL ACTIVITIES OR USES THAT BUYER MAY CONDUCT THEREON, (D) THE
COMPLIANCE OF OR BY THE PROPERTY OR ITS OPERATION WITH ANY LAWS, RULES,
ORDINANCES OR REGULATIONS OF ANY APPLICABLE GOVERNMENTAL AUTHORITY OR BODY, (E)
THE HABITABILITY, MERCHANTABILITY, MARKETABILITY, PROFITABILITY OR FITNESS FOR A
PARTICULAR PURPOSE OF THE PROPERTY, (F) THE MANNER OR QUALITY OF THE
CONSTRUCTION OF MATERIAL, IF ANY, INCORPORATED INTO THE PROPERTY, (G) THE
MANNER, QUALITY, STATE OF REPAIR OR LACK OF REPAIR OF THE PROPERTY, OR (H)
COMPLIANCE WITH ANY ENVIRONMENTAL PROTECTION, POLLUTION OR LAND USE LAWS, RULES,
REGULATIONS, ORDERS OR REQUIREMENTS, INCLUDING THE EXISTENCE IN OR ON THE
PROPERTY OF HAZARDOUS MATERIALS, OR (I) ANY OTHER MATTER WITH RESPECT TO THE
PROPERTY.  ADDITIONALLY, NO PERSON ACTING ON BEHALF OF SELLER IS AUTHORIZED TO
MAKE, AND BY EXECUTION HEREOF BUYER ACKNOWLEDGES THAT NO PERSON HAS MADE, ANY
REPRESENTATION, AGREEMENT, STATEMENT, WARRANTY, GUARANTY OR PROMISE REGARDING
THE PROPERTY OR THE TRANSACTION CONTEMPLATED HEREIN; AND NO SUCH REPRESENTATION,
AGREEMENT, STATEMENT, WARRANTY, GUARANTY OR PROMISE, IF ANY, MADE BY ANY PERSON
ACTING ON BEHALF OF SELLER SHALL BE VALID AND BINDING UPON SELLER UNLESS
EXPRESSLY SET FORTH HEREIN. BUYER FURTHER ACKNOWLEDGES AND AGREES THAT HAVING
BEEN GIVEN THE OPPORTUNITY TO INSPECT THE PROPERTY, BUYER IS RELYING SOLELY ON
ITS OWN INVESTIGATION AND NOT ON ANY INFORMATION PROVIDED OR TO BE PROVIDED BY
SELLER EXCEPT AS EXPRESSLY SET FORTH IN THIS AGREEMENT, AND BUYER AGREES TO
ACCEPT THE PROPERTY AT THE CLOSING AND EXCEPT AS EXPRESSLY SET FORTH IN THIS
AGREEMENT, WAIVE ALL OBJECTIONS OR CLAIMS AGAINST SELLER (INCLUDING, BUT NOT
LIMITED TO, ANY RIGHT OR CLAIM OF CONTRIBUTION) ARISING FROM OR RELATED TO THE
PROPERTY.  BUYER FURTHER ACKNOWLEDGES AND AGREES THAT ANY INFORMATION PROVIDED
OR TO BE PROVIDED WITH RESPECT TO THE PROPERTY WAS OBTAINED FROM A VARIETY OF
SOURCES AND THAT SELLER HAS NOT MADE ANY INDEPENDENT INVESTIGATION OR
VERIFICATION OF SUCH INFORMATION AND MAKES NO REPRESENTATION AS TO THE ACCURACY,
TRUTHFULNESS OR COMPLETENESS OF SUCH INFORMATION EXCEPT AS EXPRESSLY SET FORTH
IN THIS AGREEMENT.  EXCEPT AS EXPRESSLY SET FORTH IN THIS AGREEMENT, SELLER IS
NOT LIABLE OR BOUND IN ANY MANNER BY ANY VERBAL OR WRITTEN STATEMENT,
REPRESENTATION OR INFORMATION PERTAINING TO THE PROPERTY OR THE OPERATION
THEREOF, FURNISHED BY ANY REAL ESTATE BROKER, CONTRACTOR, AGENT, EMPLOYEE,
SERVANT OR OTHER PERSON.  BUYER FURTHER ACKNOWLEDGES AND AGREES THAT TO THE
MAXIMUM EXTENT PERMITTED BY LAW, THE SALE OF THE PROPERTY AS PROVIDED FOR HEREIN
IS MADE ON AN “AS IS” CONDITION AND BASIS WITH ALL FAULTS.  IT IS UNDERSTOOD AND
AGREED THAT THE PURCHASE PRICE HAS BEEN ADJUSTED BY PRIOR NEGOTIATION TO REFLECT
THAT ALL OF THE PROPERTY IS SOLD BY SELLER AND PURCHASED BY BUYER SUBJECT TO THE
FOREGOING.  THE PROVISIONS OF THIS PARAGRAPH SHALL SURVIVE THE CLOSING OR ANY
TERMINATION HEREOF.


 
11

--------------------------------------------------------------------------------

 
SECTION 16.  Risk of Loss.


Except as provided in the Lease, Seller shall maintain the Improvements to be
constructed on the Real Property pursuant to the Lease until the date of
Closing.  Notwithstanding the foregoing, in the event of any damage or other
casualty to the Property exceeding the sum of Five Hundred Thousand and No/100
Dollars ($500,000.00) in repair costs occurring after the Turnover Date and
prior to Closing, if the damage cannot be restored within 120 days from the date
of casualty, Seller shall immediately give notice of the same to Buyer, and
Buyer shall be entitled to cancel this Agreement, or close hereunder without any
reduction in the Purchase Price, except that Seller shall assign without
recourse or warranty to Buyer any insurance proceeds payable to Seller with
respect to such damage or casualty and shall pay to Buyer the amount of any
deductible or other self-insured amount.  In the event of any damage or other
casualty to the Property in the sum of Five Hundred Thousand and No/100 Dollars
($500,000.00) or less in repair costs occurring after the Turnover Date and
prior to Closing, if the damage cannot be restored within 120 days from the date
of casualty, Seller shall immediately give notice of the same to Buyer, and
Buyer shall be entitled to close hereunder without any reduction in the Purchase
Price, except that Seller shall assign without recourse or warranty to Buyer any
insurance proceeds payable to Seller with respect to such damage or casualty. In
the event Buyer cancels this Agreement due to such damage or casualty, the
Earnest Money and any other deposit(s) made by Buyer together with any interest
earned thereon shall be refunded to Buyer.  If Buyer does not so terminate this
Agreement, Seller shall assign or pay over, without recourse or warranty, to
Buyer any insurance proceeds payable to or collected by Seller with respect to
such damage or casualty, together with the amount of any deductible or other
self-insured amount.


 
12

--------------------------------------------------------------------------------

 
SECTION 17.  Condemnation.


If any authority having the right of eminent domain shall commence negotiations
with Seller or shall commence legal action against Seller for the damaging,
taking or acquiring of all or any material part of the Property, either
temporarily or permanently, by condemnation or by exercise of the right of
eminent domain, Seller shall immediately give notice of the same to Buyer.  Upon
the occurrence of any of the foregoing events, Buyer shall have the right, at
its option, to terminate this Agreement by giving notice thereof to Seller on or
before the Closing Date, in which event Buyer shall be released of all further
obligations hereunder and Buyer’s Earnest Money and any other deposit(s) made by
Buyer together with any interest earned thereon shall be returned to Buyer.  If
Buyer does not so terminate this Agreement, the Purchase Price for the Property
shall be reduced by the total of any awards, settlement proceeds or other
proceeds received by Seller prior to the Closing Date with respect to any damage
or taking.  At the Closing, Seller shall assign to Buyer all rights of Seller in
and to any future awards, settlement proceeds or other proceeds that are payable
on or after the Closing Date.  The risk of condemnation or eminent domain shall
be borne by Seller until the Closing Date.  In the event of any negotiations
with any authority regarding the payment of any awards or other sums or
regarding any settlement on account of any damaging, taking or acquiring through
condemnation or eminent domain, Seller will inform Buyer of all such
negotiations of which Seller has notice and will permit Buyer to take part
therein.


SECTION 18.  Notice.


All notices required or allowed by this Agreement shall be delivered in person,
by third party courier (including an overnight courier service such as Federal
Express) or by certified mail, return receipt requested, postage prepaid,
addressed to the party or person to whom notice is to be given at the following
addresses:
 

  To Seller: c/o The Keith Corporation
5935 Carnegie Boulevard, Suite 200
Charlotte, North Carolina 28209
Attn: Greg Keith and Ken Beuley
            With a copy to: Moore & Van Allen PLLC
100 North Tryon Street, 47th Floor
Charlotte, North Carolina 28202-4003
Attn: Jeffrey W. Glenney, Esq.
            To Buyer:               With a copy to:    



Notice shall be deemed to have been given upon the date of mailing or deposit
with a nationally recognized overnight mail service, unless a response is
required or contemplated hereunder, in which case same shall be deemed given
upon receipt.  The addresses for the purpose of this paragraph may be changed by
giving notice as provided herein; provided, however, that unless and until such
written notice is actually received, the last address stated herein shall be
deemed to continue in effect for all purposes hereunder.


 
13

--------------------------------------------------------------------------------

 
SECTION 19.  Entire Agreement.


This Agreement constitutes the entire agreement of the parties with respect to
the Property described herein, with the exception of the Lease prior to its
termination in accordance with Exhibit B.  This Agreement may not be amended or
modified orally.  All understandings and agreements heretofore between the
parties with respect to the Property are merged in this Agreement, which alone
fully and completely expresses their understanding.  Handwritten provisions
shall supersede typewritten provisions.


SECTION 20.  No Waiver.


No waiver of any provision of this Agreement shall be effective unless it is in
writing and signed by the party against whom it is asserted and any such written
waiver shall only be applicable to the specific instance to which it relates and
shall not be deemed to be a continuing or future waiver.


SECTION 21.  Amendments.


This Agreement may not be amended, modified, altered or changed in any respect
whatsoever except by further agreement in writing duly executed by the parties
hereto.


SECTION 22.  Captions.


The captions of this Agreement are for convenience and reference only and in no
way define, describe, extend or limit the scope or intent of this Agreement or
the intent of any provision hereto.


SECTION 23.  Assignment.                                                      


Neither Buyer nor Seller shall have the right to assign this Agreement without
the prior written consent of the other party, which consent may be withheld in
such party’s sole discretion. Notwithstanding the foregoing, Seller agrees that
Buyer may assign this Agreement as part of a bona fide transaction agreement
whereby a third party purchases the Property for lease to the Buyer.


 
14

--------------------------------------------------------------------------------

 
SECTION 24.  Successors.


This Agreement shall be binding upon and inure to the benefit of the parties
hereto and their respective heirs, successors, assigns and legal
representatives.


SECTION 25.  Time.


Time is of the essence with respect to all matters contained herein.  Whenever
any time period is to be computed hereunder, the day from which the period shall
run is not to be included, and any period ending on a Saturday, Sunday or legal
holiday will be extended to the next business day.


SECTION 26.  Counterparts.


This Agreement may be executed in one or more counterparts, all of which shall
be considered one and the same agreement, and shall become a binding agreement
when one or more counterparts have been signed by and delivered to each of the
parties.


SECTION 27.  Validity.


In the event any term or provision of this Agreement is determined by
appropriate judicial authority to be illegal or otherwise invalid, such
provision shall be given its nearest legal meaning or be construed or deleted as
such authority determines, and the remainder of this Agreement shall remain in
full force and effect.


SECTION 28.  No Recordation.


Neither this Agreement nor any notice or memorandum thereof shall be recorded in
the public records of any jurisdiction. Notwithstanding the foregoing, the
parties may disclose this Agreement and its terms publicly (including filing
this Agreement with the U.S. Securities and Exchange Commission) to the extent
required by applicable law and regulation.


SECTION 29.  Miscellaneous.


Whenever used, the singular shall include the plural, the plural shall include
the singular, and the use of any gender shall include all genders.


SECTION 30.  Governing Law.


This Agreement shall be governed by and construed in accordance with the laws of
North Carolina.


 
15

--------------------------------------------------------------------------------

 
SECTION 31.  Attorneys’ Fees.


If any action, suit, arbitration or other proceeding is instituted to remedy,
prevent or obtain relief from a default in the performance by any party to this
Agreement of its obligations under this Agreement, the prevailing party shall be
reimbursed by the other party hereto for all of such party’s attorneys’ fees
incurred in each and every such action, suit, arbitration or other proceeding,
including any and all appeals or petitions therefrom.  As used in this Section,
attorneys’ fees shall be deemed to mean the full and actual costs of any legal
services actually performed in connection with the matters involved, calculated
on the basis of the usual fee charged by the attorney performing such service.


SECTION 32.  Termination of Agreement.


It is understood and agreed that if either Buyer or Seller terminates this
Agreement pursuant to a right of termination granted hereunder, such termination
shall operate to relieve Seller and Buyer from all obligations under this
Agreement, except for any breach or default hereto occurring and such
obligations as are specifically stated herein to survive the termination of this
Agreement.


SECTION 33.  Further Assurances.


Each party agrees that it will without further consideration execute and deliver
such other documents and take such other action, whether prior or subsequent to
Closing, as may be reasonably requested by the other party to consummate more
effectively the purposes or subject matter of this Agreement.  Without limiting
the generality of the foregoing, Buyer shall, if requested by Seller, execute
acknowledgments of receipt with respect to any materials delivered by Seller to
Buyer with respect to the Property.  The provisions of this Section 33 shall
survive Closing.


SECTION 34.  Limitation of Liability.


Notwithstanding any contrary provision contained herein, (i) the liability of
Seller hereunder (whether for a breach of this Agreement prior to closing, a
breach of a representation or warranty, or otherwise) shall in no event exceed
the interest of Seller in the Property and any judgments rendered against Seller
shall be satisfied solely out of the proceeds of the sale of its interest in the
Property and (ii) no member, employee, director, or officer of Seller or of
Buyer shall have any personal liability related to or arising under this
Agreement.  The provisions of this Section 34 shall not limit or prevent Buyer
from obtaining the remedy of specific performance in accordance with the terms
of this Agreement.  The provisions of this Section 34 shall survive Closing.


 
16

--------------------------------------------------------------------------------

 
SECTION 35. 1031 Exchange.


Seller acknowledges and agrees that Buyer may be acquiring the Property in
exchange for other property and as a part of a 1031 tax deferred exchange.  In
that regard, Seller agrees to cooperate with Buyer in connection with any such
tax deferred exchange and shall execute any and all documents and instruments
reasonably necessary in connection therewith; provided, however, Seller shall
not be obligated to incur any expense, cost or liability arising out of such
cooperation.


Buyer acknowledges and agrees that Seller may be selling the Property as a part
of a 1031 tax deferred exchange.  In that regard, Buyer agrees to cooperate with
Seller in connection with any such tax deferred exchange and shall execute any
and all documents and instruments reasonably necessary in connection therewith;
provided, however, Buyer shall not be obligated to incur any expense, cost or
liability arising out of such cooperation and shall not be required to take
title to any property other than the Property in connection with such
cooperation.










[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]
 
 
 
 
17

--------------------------------------------------------------------------------

 
IN WITNESS WHEREOF, the parties have executed this Agreement as of the Effective
Date.
 

    BUYER:              
ARGOS THERAPEUTICS, INC.
4233 Technology Dr.
Durham, NC 27704
              By: /Jeff Abbey/       Name: Jeff Abbey       Title: CEO          
                SELLERS:                
TKC LXXII, LLC, a North Carolina limited liability company
              By: /Kenneth R. Beuley/       Name:
Kenneth R. Beuley
      Title:
Authorized Member
 

 
 
 
Attachments:


Exhibit A - Legal Description of the Real Property
Exhibit B - Form of Termination of Lease
Schedule 1 – List of Contracts
 
 
 

--------------------------------------------------------------------------------

 
Exhibit A


Legal Description of the Real Property




Being all of Lot 5B as shown on that certain plat prepared by Triangle Surveyors
and recorded in the Durham County Register of Deeds office in Plat Book 177 at
Page 172 containing 10.828 acres, more or less.


TOGETHER WITH All that tract or certain parcel of land lying in Durham County,
North Carolina, and being .319 acres, more or less, as shown on that Final Plat
of Street Closing and Recombination for TKC CXVI, prepared by Ronald D.
Carpenter, dated August 20, 2008 and recorded in Plat Book 182, page 272, Durham
County Registry; said plat of survey is incorporated herein by this reference
and made a part of this description; which said tract is designated as Tract 1
in that certain Quitclaim Deed recorded in Book 5818, page 873, Durham County
Registry and more particularly described as follows: Beginning at a point
designated as “SIP”; thence S 06 deg. 09’ 28” W a distance of 39.00 feet to a
point; thence S 31 deg. 31’ 20” E a distance of 93.09 feet to a point, said
point being the existing northern right of way boundary of Project 6.804731 in
Durham County; thence along and with the existing northern right of way boundary
of the project to a point designated as SIP; thence N 51 deg. 22’ 10” E, a
distance of 108.10 feet to a point; thence N 83 deg. 43’ 18” E, a distance of
100.00 feet to the point of beginning.
 
 
 
19

--------------------------------------------------------------------------------

 
Exhibit B


Form of Termination of Lease


LEASE TERMINATION AGREEMENT


THIS TERMINATION OF LEASE AGREEMENT (this “Agreement”) is entered into as of
this ____ of _____________, 2015 by and between TKC LXXII, LLC, a North Carolina
limited liability company (“Landlord”), and ARGOS THERAPEUTICS, INC., a Delaware
corporation (“Tenant”).


RECITALS:


A.           Landlord and Tenant are parties to that certain Lease Agreement
dated August 18, 2014 (as amended and extended, the “Lease”) pursuant to which
Landlord leased to Tenant the premises (the “Premises”) described therein.


B.           Tenant has exercised its option contained in the Lease to purchase
the Premises and Landlord and Tenant now desire to terminate the Lease as of the
date that Tenant purchases the Premises, subject to the terms and conditions set
forth herein.


AGREEMENT:


NOW, THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged, Tenant and Landlord hereby agree as follows:


SECTION 1.  Lease Termination.  (a) Effective as of _____________ [Closing date
to be inserted] (the “Termination Date”), Landlord and Tenant hereby agree that
the Lease shall be terminated and that all of the benefits, obligations and
liabilities of the Landlord and the Tenant thereunder and otherwise relating to
the Premises shall cease and terminate and such Lease shall have no further
force or effect. Subject to the provisions of Section 2 hereof, Landlord hereby
acknowledges and agrees that from and after the Termination Date, all payments
of rent (whether basic rent or percentage or additional rent) and other
expenses, taxes or other charges otherwise payable under the Lease shall cease
to accrue. Tenant hereby acknowledges and agrees that all of the Landlord’s
obligations under the Lease accruing after the Termination Date, including,
without limitation, the obligation to provide quiet and peaceful enjoyment of
the Premises, shall cease and terminate; provided, however, notwithstanding any
contrary provision, the Landlord hereby agrees that the its obligations under
Section 7.2(b) of the Lease shall survive the termination of the Lease.


SECTION 2.  Governing Law.  This Agreement shall be governed by, construed and
enforced in accordance with the internal laws of the State of North Carolina,
and shall be binding upon and inure to the benefit of the parties hereto and
their respective successors and permitted assigns.  All amendments and/or
supplements to this Agreement must be in writing and executed by each party
hereto.


 
20

--------------------------------------------------------------------------------

 
SECTION 3.  Severability.  Wherever possible, each provision of this Agreement
shall be interpreted in such a manner as to be effective and valid under
applicable law, but if any provision of this Agreement shall be prohibited or
invalid under such law, then such provision shall be ineffective to the extent
of such prohibition or invalidity without invalidating the remainder of such
provision or the remaining provisions of this Agreement, each of which shall
continue to be valid and binding upon the parties.  Unless mutually agreed to by
the parties in writing, the failure of any party at any time to require
performance by the other party of any provision hereunder shall not affect such
party’s rights thereafter to enforce the same nor shall such a waiver by any
party of any breach of any provision hereof, which waiver must be expressed in
writing, be taken or held to be a waiver of any other term or provision of this
Agreement.


SECTION 4.  Final Agreement.  This Agreement supersedes any other agreement,
whether written or oral, that may have been made or entered into by any party
with respect to the subject matter hereof.  This Agreement constitutes the
entire agreement by and among the parties hereto with respect to the subject
matter hereof and there are no other agreements or commitments by or among such
parties or their affiliates with respect to the subject matter hereof.


SECTION 5.  Counterparts.  This Agreement may be executed in any number of
counterparts, each of which shall be deemed an original and all of which
together shall constitute one and the same instrument.


[Remainder of Page Intentionally Left Blank]
 
 

 
 
21

--------------------------------------------------------------------------------

 
IN WITNESS WHEREOF, Landlord and Tenant have executed this Lease as of the day
and year first above written.
 

    LANDLORD:              
ARGOS PHARMACEUTICALS, INC.
            By:         Name:         Title:                            
TENANT:
               
TKC LXXII, LLC, a North Carolina limited liability company
              By:         Name:
Kenneth R. Beuley
      Title:
Authorized Member
 

 


 
 

--------------------------------------------------------------------------------

 
 
 
 

 
Schedule 1


List of Contracts


None
 
 
 
 
 
 
 
 
 
 
 

--------------------------------------------------------------------------------